Citation Nr: 0628395	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  04-19 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a rotator cuff tear 
and degenerative joint disease of the right shoulder.  

2.  Entitlement to service connection for leukopenia.  

3.  Entitlement to service connection for migraine headaches.  

4.  Entitlement to service connection for hypoglycemia.  

5.  Entitlement to service connection for irritable bowel 
syndrome.  

6.  Entitlement to service connection for fibromyalgia.  

7.  Entitlement to service connection for major depressive 
disorder.  

8.  Entitlement to service connection for arthritis.  


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran had active duty from January 1980 to August 1985 
and active duty for training from June 1992 to October 1992.  
She also had Reserve service.  

The issues in regard to service connection for a right 
shoulder disorder, fibromyalgia, depression, and arthritis 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Migraine headaches are attributable to service.

2.  Chronic hypoglycemia was not manifest in service. Chronic 
disability manifested by hypoglycemia is not shown.  

3.  Chronic leukopenia was not manifest in service.  Chronic 
disability manifested by leukopenia is not shown.

4.  Irritable bowel syndrome is not shown.



CONCLUSIONS OF LAW

1.  Migraine headaches were incurred in service.  38 U.S.C.A. 
§ 1110 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 (2005).

2.  A chronic disorder manifested by hypoglycemia was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 
(2005).

3.  A chronic disorder manifested by leukopenia was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 
(2005).

4.  Irritable bowel syndrome was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2005).

Recently, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), the Court held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim which include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  

The Court also held that the VCAA notice on the disability 
rating and effective date elements must be provided prior to 
an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Id.  In June 2002, the veteran was sent 
VCAA notification.  This notice predated the initial 
unfavorable decision.  Although the 4th and 5th elements were 
not addressed at this time, the Board herein is not granting 
service connection; thus, that matter is moot with no 
prejudicial error as addressed below.  

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  In this case, the claimant was 
provided notice by letter dated in June  2003.  This letter 
notified the claimant of the substance of the VCAA, including 
the type of evidence necessary to establish entitlement to 
the benefit sought and whether or not the claimant or VA bore 
the burden of producing or obtaining that evidence or 
information.  Consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), the RO essentially satisfied the notice 
requirements in this letter by: (1) informing the claimant 
about the information and evidence not of record that was 
necessary to substantiate the claim; (2) informing the 
claimant about the information and evidence the VA would seek 
to provide; (3) informing the claimant about the information 
and evidence the claimant was expected to provide; and (4) 
requesting the veteran inform the RO of any information or 
evidence the claimant wanted the RO to obtain and requesting 
that the claimant provide copies of any private treatment 
records in the claimant's possession that pertained to the 
claim.

VCAA notification predated adjudication of this claim.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

As noted, the claimant was provided with notice of what type 
of information and evidence was needed to substantiate the 
claim for service connection, but the claimant was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  See Dingess, supra  Despite the 
inadequate notice provided to the veteran on these latter two 
elements, the Board finds no prejudice to the claimant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the claimant has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the claimant's claim for service 
connection for hypoglycemia, leukopenia, and irritable bowel 
syndrome, and any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  

Further, the Board observes that neither the claimant nor the 
representative has contended or argued that any defect or 
deficiency in the VCAA notice that may possibly be present 
has resulted in any prejudice in the adjudication of his 
appeal.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 
 Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  The records satisfy 38 C.F.R. § 3.326.  The 
Board finds that VA has done everything reasonably possible 
to assist the claimant.  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty 




to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.   
 
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  In the 
circumstances of this case, a remand would serve no useful 
purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case.  

Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.303 (2005).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



Analysis

Migraine

Initially, the Board notes that any defect in regard to VCAA 
is harmless error as the claim is herein granted.  In April 
2006, the veteran was notified of regulations pertaining to 
the rating schedule and effective dates.  The AOJ has not 
assigned a disability rating or an effective date for 
migraine headaches.  When such is accomplished, the issues 
will become appealable.  

The veteran asserts she has migraine headaches related to 
service.  Initially, the Board notes in her September 2003 
notice of disagreement, she asserted migraine headaches were 
a result of exposure to toxic chemicals in service.  Service 
medical records do not show that she was exposed to toxic 
chemicals in service.  

The Board notes that while headaches are noted during her 
first period of service, a diagnosis of migraine headaches 
was not entered.  In June 1984, the assessment was tension 
headaches.  In addition, reserve records show a diagnosis of 
tension headaches in November 1989.  In May 1990, the 
assessment was muscle contraction headaches.  On a June 1991 
accompanying medical history to the examination report, the 
veteran indicated that she had or had had tension headaches.  
A September 1991 treatment record reflects complaints of 
chronic headaches, and the assessment was headaches of 
unknown etiology.  

Service medical records during her second period of service 
note a history of migraine headaches.  In July 1992, a 
history of migraines was noted 

A private record of treatment, dated in July 1995, notes an 
assessment of mixed headaches, tension headaches, and 
migraines.  

In an October 2001 VA treatment record, complaints of long-
term migraine were noted.  The report of examination notes 
she began getting migraines approximately 10 years earlier, 
and prior to that had had tension headaches.  

A January 2003 record of treatment notes an assessment of 
migraine headaches.  On VA examination in June 2003, the 
examiner noted the veteran's reported history of chronic 
tension-related headaches for at least 15 years.  The 
examiner stated he had reviewed the claims file, noting the 
veteran had been diagnosed with migrainous headaches in 1992.  
The report notes the veteran's headaches were similar to 
those in 1992.  The assessment was common migraine headache.  
The VA examiner has identified an initial onset of migraine 
headaches during service, and has related the current 
migraine headaches to service in 1992.  Thus, the Board finds 
service connection is warranted for migraine headaches.  

Hypoglycemia

In order to establish service connection, the evidence must 
show a disease or injury resulting in current disability was 
incurred in the active military service.  In this case the 
evidence is clear.  Service medical records are negative for 
complaint, finding, or diagnosis of hypoglycemia.  In her 
March 2002 claim, the veteran stated she had an onset of 
hypoglycemia, in 1995.  The Board notes that on VA 
examination in June 2003, the veteran stated she was 
diagnosed with hypoglycemia in 1998.  Regardless, of the 
various dates provided, the initial medical evidence is in a 
January 1999 record of treatment noting an impression of 
questionable hypoglycemia.  A February 1999 treatment record 
notes a recent diagnosis of hypoglycemia.  

The veteran is competent to report her symptoms.  She is not, 
however, a medical professional and her opinion is not 
competent in regard to matters requiring medical expertise.  
Her statements do not constitute competent medical evidence 
that she has hypoglycemia related to service.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494- 95 (1992) (lay persons are 
not competent to offer evidence that requires medical 
knowledge).  The Board has given probative weight to her 
statements.  The fact remains, however, that there is no 
evidence that hypoglycemia is a chronic disease and no 
evidence that she had any manifestations of hypoglycemia in 
service.  The Board notes that a February 1999 treatment 
record notes testing in regard to hypoglycemia earlier in the 
year had been normal.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.

Leukopenia

In order to establish service connection, the evidence must 
show a disease or injury resulting in current disability was 
incurred in the active military service.  In a September 2003 
notice of disagreement, the veteran asserted that she had 
leukopenia as a result of exposure to toxic chemicals during 
service.

Service medical records are negative for complaint, finding, 
or diagnosis of leukopenia.  An October 2001 VA treatment 
record notes the veteran was diagnosed with leukopenia in 
January 1999.  In July 2003, a VA examiner stated that 
leukopenia had been chronic since 1999.  On VA examination in 
June 2003, the examiner stated that leukopenia persisted 
without a definite diagnosis.  The evidence shows that any 
in-service leukopenia was not a chronic disease or a chronic 
disability.

The veteran is competent to report her symptoms.  She is not, 
however, a medical professional and her opinion is not 
competent in regard to matters requiring medical expertise.  
Her statements do not constitute competent medical evidence 
that she has leucopenia related to service.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494- 95 (1992) (lay persons are 
not competent to offer evidence that requires medical 
knowledge).  The Board has given probative weight to her 
statements.  The fact remains, however, there is no evidence 
that leukopenia is a chronic disease or that the appellant 
has a disability, as defined by the Court, due to leukopenia.  
(This definition comports with the everyday understanding of 
disability, which is defined..., as an 'inability to pursue 
an occupation because of physical or mental impairment.'"  
Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).)

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.

Irritable Bowel Syndrome

In order to establish service connection, the evidence must 
show a disease or injury resulting in current disability was 
incurred in the active military service.  In her March 2002 
claim, the veteran stated she had an onset of irritable bowel 
syndrome in 1996.  Service medical records are negative for 
findings or a diagnosis of irritable bowel syndrome.  On VA 
examination in June 2003, a history of irritable bowel 
syndrome since 1990 was noted.  

To the extent that a diagnosis of irritable bowel syndrome 
since the 1990s has been noted, to include on VA examination 
in June 2003, such is a mere transcription of lay history.  
Such information is not transformed into competent medical 
evidence merely because the transcriber happens to be a 
medical professional. LeShore v. Brown, 8 Vet. App. 406 
(1995).  The Board notes that a colonoscopy in 1999 was 
normal.  

The veteran is competent to report her symptoms.  She is not, 
however, a medical professional and her opinion is not 
competent in regard to matters requiring medical expertise.  
Her statements do not constitute competent medical evidence 
that she has leucopenia related to service.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494- 95 (1992) (lay persons are 
not competent to offer evidence that requires medical 
knowledge).  The Board finds the objective medical evidence, 
to include a normal colonoscopy in 1999, to be more probative 
than the veteran's unsupported lay opinion.  There is no 
competent diagnosis of irritable bowel syndrome.  Absent a 
current disability related by competent evidence to service, 
service connection is not warranted.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.




ORDER

Service connection for migraine headaches is granted.  

Service connection for hypoglycemia is denied.  

Service connection for leukopenia is denied.  

Service connection for irritable bowel syndrome is denied.  


REMAND

Initially, the Board notes that a March 2004 VA treatment 
record reflects the veteran is enrolled in vocational 
rehabilitation.  The vocational rehabilitation file should be 
associated with the claims file.   

I.  Right Shoulder

A March 1989 reserve record notes tenderness in the area 
below and medial to the right scapula.  A September 1992 
record of treatment references the right shoulder/upper back.  
The assessment was "ur."  

A private record of treatment, dated in November 1997, notes 
the veteran's history of having felt her right shoulder pull 
out of place at work, approximately five years earlier.  

In her March 2002 claim, the veteran noted a right shoulder 
injury in 1992.  

On VA examination in June 2003, the examiner noted a history 
of a right shoulder injury during service while doing heavy 
lifting, which the veteran stated was diagnosed as a rotator 
cuff tear.  The examiner entered diagnosis of rotator cuff 
tear, and degenerative joint disease of the right shoulder.  
The examiner did not review the claims file, a nexus opinion 
was not provided, and there is insufficient evidence to 
determine whether a right shoulder disorder is related to 
service.  

II.  Fibromyalgia

A June 2003 VA examination report notes that the veteran 
carried a diagnosis of fibromyalgia since 1999.  The examiner 
stated that she could not diagnose fibromyalgia, noting the 
veteran was undergoing active evaluation for primary 
myopathy.  The examiner recommended evaluation for 
fibromyalgia after that evaluation was complete.  There is 
insufficient evidence to make a determination as to whether 
the veteran has fibromyalgia related to service.  

III.  Major Depressive Disorder

Service medical records are negative for complaints or a 
diagnosis of depression.  A March 1983 examination report 
shows psychiatric examination was normal.  On the 
accompanying medical history, she specifically denied 
depression or excessive worry.  Reserve records reflect 
treatment for marital difficulties in September 1989.  Her 
affect was noted to be subdued and her mood mildly angry.  A 
March 1990 mental health treatment record notes marital 
problems and difficulty relating to others as a result.  

On VA examination in June 2003, the examiner diagnosed major 
depressive disorder.  The examiner noted the veteran's report 
of an onset of depression during service in 1980.  Regarding 
the etiology, the examiner stated that it appeared that the 
onset of each episode was related to different factors, 
including experiences of sexual harassment in service, 
custody issues, medical conditions, financial strain, and 
employment issues.  There is insufficient evidence upon which 
to base a determination as to whether major depressive 
disorder is related to service.  

IV.  Arthritis

The veteran asserts she has arthritis as a result of service.  
A February 1985 record of treatment notes chondromalacia 
patellar of both knees.  Records dated in April 1985 and May 
1985 note tendonitis of the left foot.  There is insufficient 
evidence to determine whether the veteran has an arthritic 
process related to service.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should associate the 
vocational rehabilitation folder with the 
claims file.  

2.  The AOJ should return the claims file 
to the VA examiner who performed the June 
2003 joints examination, if available, 
otherwise another VA examiner.  The 
examiner should respond to the following:  
Is it at least as likely as not that a 
right shoulder rotator cuff tear with 
degenerative changes was incurred in 
service?  If so, the in-service 
manifestations should be identified.  A 
complete rationale should accompany any 
opinion provided.  

3.  The AOJ should schedule the veteran 
for a VA examination to determine the 
nature and etiology of any fibromyalgia.  
All necessary tests should be conducted.  
The claims file should be made available 
for review.  The examiner should provide 
an opinion as to whether it is at least as 
likely as not that any fibromyalgia is 
related to service.  

4.  The AOJ should return the claims file 
to the VA examiner who performed the June 
2003 examination, if available, otherwise, 
another VA examiner.  The examiner should 
identify the initial manifestations of 
major depressive disorder.

5.  The AOJ should schedule the veteran 
for a VA examination to determine the 
nature and etiology of any arthritic 
process.  If an arthritic process is 
identified, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that the process is related 
to service.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999). 

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


